                                          Case 4:20-cv-06874-YGR Document 48 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ZEESHAN NIAZI,
                                   7                                                       Case No. 20-cv-6874-YGR
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER OF DISMISSAL
                                   9
                                         WELLS FARGO BANK, ET AL.,                         Dkt. Nos. 41, 46
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the Court that they

                                  14   have agreed to a stipulated dismissal.

                                  15          Based thereon, this matter is DISMISSED WITH PREJUDICE and any hearings and deadlines

                                  16   in this matter are VACATED.

                                  17
                                              IT IS SO ORDERED.
                                  18

                                  19           September 15, 2021
                                       Dated: _____________
                                  20                                                   ______________________________________
                                  21                                                          YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
